Citation Nr: 0117569	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  98-05 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral eye 
disability.

3.  Entitlement to service connection for a low back 
disorder, to include as a result of an undiagnosed illness.

4.  Entitlement to service connection for an acquired 
psychiatric disorder and/or post-traumatic stress disorder 
(PTSD), to include as the result of an undiagnosed illness.

5.  Entitlement to service connection for generalized joint 
and muscle pain, to include as the result of an undiagnosed 
illness.

6.  Entitlement to service connection for a sleep disorder, 
to include as the result of an undiagnosed illness.

7.  Entitlement to service connection for headaches, to 
include as the result of an undiagnosed illness.

8.  Entitlement to service connection for a gastrointestinal 
disorder, to include as the result of an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 until 
June 1991, including service in the Persian Gulf War zone 
from August 1990 to April 1991.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a February 1998 
rating decision of the Montgomery, Alabama Regional Office 
(RO) which denied service connection for bilateral hearing 
loss, and bilateral eye disability, as well as a low back 
disorder, an acquired psychiatric disorder, generalized joint 
and muscle pain, a sleep disorder, headaches, and a 
gastrointestinal disorder, to include as the result of an 
undiagnosed illness.

This case was remanded by a decision of the Board dated in 
August 2000, and is once again before the signatory Member 
for appropriate disposition.  The purpose of that remand was 
partly due process, and partly to verify service.  That has 
been done and the matter has been returned to the Board for 
further appellate review.


REMAND

While this case was in remand development, a significant 
change in the law occurred.  In November 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5100 et. seq.).  This changes 
notice provisions, and adds additional assistance 
requirements for developing claims for VA benefits.  The RO 
has not yet considered these provisions, and the record 
before the Board requires that additional development/notice 
is indicated.

The veteran asserts that he now has hearing loss and eye 
disabilities which are of service onset, and that he has 
multiple other disorders including a low back problem, 
psychiatric disability and/or PTSD, generalized joint and 
muscle pain, a sleep disorder, headaches, and a stomach 
disorder which are related to service, to include as the 
result of an undiagnosed illness from his service in the 
Persian Gulf War zone.

A review of the service medical records reveals that the 
veteran was treated on several occasions in 1989 for 
headaches associated with a variety of upper respiratory 
symptoms for which varying diagnoses were rendered including 
tonsillitis, upper respiratory infection, headaches and 
allergies.  In June 1989, it was recorded that he felt his 
headaches had a lot to do with his allergies.  The Board thus 
observes that the appellant had a history of some type of 
headaches that preceded his Gulf War experience.

The post service record reflects that appellant was seen at 
East Montgomery Medical Center in March 1993 with complaints 
of back and shoulder pain after falling and injuring his back 
at work.  A diagnosis of lumbosacral spine syndrome and 
thoracic strain syndrome with contusion were rendered in this 
regard.  X-rays of the lumbar and dorsal spine were 
interpreted as negative at that time.  

The appellant was afforded a Persian Gulf War evaluation at 
Keesler Air Force Base in March 1995 and had complaints of 
difficulty with his temper, occasional suicidal feelings, and 
trouble maintaining employment.  He stated that his symptoms 
had begun in Desert Storm in combat as a field artilleryman.  
He also indicated he had pain when lifting, and was reported 
to have denied any other complaints.  Following evaluation, 
pertinent diagnoses of adjustment disorder with depressed 
mood, low back strain exacerbated by heavy lifting, and 
personality disorder, not otherwise specified, were rendered. 

The veteran was admitted to Greil Memorial Psychiatric 
Hospital in October 1996 after barricading himself in an 
apartment and threatening to kill himself with a gun.  It was 
noted that he expressed anger that he had been fired from his 
job, was severely distressed due his wife leaving him, and 
because he had been evicted from his apartment.  It was 
recorded that he had struck his wife in the past.  He voiced 
feelings of despair and hopelessness.  Following extensive 
evaluation, Axis I diagnoses of adjustment disorder, mixed, 
anxiety and depressed mood, and substance abuse were 
rendered.  An Axis II diagnosis of rule out personality 
disorder - passive/aggressive was also noted.  

Letters dated in December 1996 were received from two of the 
veteran's previous employers relating that he had been 
terminated in one instance because of insubordination and 
threats to other employees, and in the other, due to fighting 
on the job with another associate.  

The veteran stated in a letter received in January 1997 that 
his Persian Gulf War stressors were seeing all of the people 
he had killed, looking at a truck being blown up by a hand 
grenade, and observing body parts flying in the air from the 
explosion.  

On VA general medical examination in February 1997, the 
veteran indicated that he had had back pain for the last six 
to seven years without a history of injury, and that he had 
had some pain and swelling affecting the knees and elbows for 
approximately five to six years, as well as some ankle pain.  
He related that he had headaches two to three times a week, 
difficulty going to sleep, and occasional stomach upset and 
diarrhea since returning from the Gulf.  Following 
examination, diagnoses of low back pain with possible Persian 
Gulf War syndrome with joint pain, headaches and sleep 
disorder were rendered.  Upon follow-up VA general medical 
examination in June 1997 it was noted that the veteran had 
abdominal pain of undetermined etiology.

The appellant underwent a VA psychiatric examination in April 
1997 subsequent to which the examiner diagnosed PTSD with 
depression - Gulf War related.

VA outpatient clinic notes dating from March 1997 reflect 
that the veteran was seen on a continuing basis for such 
symptoms as sleep disturbance, irritability, inability to 
hold a job, failed marriage, a violent and explosive temper, 
and verbal abusiveness to others.  The treating psychologist 
noted that it was felt the appellant needed to be 
hospitalized for rampant suicidal and homicidal ideation but 
that he had declined to be admitted.  The veteran was 
reported to be "seething with explosive rage."  A 
continuing assessment of Persian Gulf War syndrome, and PTSD 
were rendered in this regard.  Other complaints included 
headaches, upset stomach and "extreme and excruciating" 
joint pain.  

The Board observes in this instance that the veteran has been 
afforded extensive private and VA psychiatric evaluation and 
various diagnoses have been rendered, to include opinions 
relating such impairment to service in the Gulf War zone.  
However, there is no clear indication as to whether the 
veteran does indeed have psychiatric disability which is 
related to an aspect of his service.  The Board finds under 
these circumstances that additional psychiatric examination 
is indicated to reconcile the current disability picture, 
including pursuant to identified or presumed stressors.  

As well, the possibility of Persian Gulf War syndrome was 
entertained with respect to generalized joint pain on VA 
general medical examination in February 1997 and by the 
treating psychologist in VA outpatient clinic notes dating 
from March 1997.  It is noted in this regard that there is 
also no clear clinical picture as to the etiology of the 
appellant's musculoskeletal symptomatology and to what it may 
be ascribed.  The Board also observes in this instance that 
while the appellant has had the benefit of a Persian Gulf War 
evaluation, and various VA examinations, it does not appear 
that any prior records have been reviewed to ensure a more 
thorough assessment of the overall clinical picture.  
Moreover, no specialized examinations have been performed 
with respect to his gastrointestinal complaints, headaches, 
and sleep difficulties to arrive at more definitive etiology 
or assessment in each case.  The fulfillment of VA's 
statutory duty to assist, especially as set forth in the new 
law, includes providing additional VA specific examinations 
when indicated, conducting thorough and contemporaneous 
medical examinations, and providing medical opinions which 
take into account the records of prior medical treatment, so 
that the disability evaluations will be fully informed ones  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

It is also noted that the veteran's accredited representative 
pointed out in the informal hearing presentation of May 2001 
that the veteran had requested a personal hearing prior to 
the case being returned to the Board.  In the Statement of 
Accredited Representative in Appealed Case dated in April 
2001, it was indicated that a personal hearing at the RO was 
desired.  Previously the appellant had a hearing before the 
undersigned Board Member, but he apparently desires a post-
remand hearing before personnel at the RO.

Under the circumstances, the Board finds that further 
evidentiary development is required, especially in light of 
the provisions of the Veterans Assistance Claims Act of 2000.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should ask the veteran 
whether he still desires a hearing at 
the RO.  If so, such a hearing should be 
scheduled..

3.  The RO should ask the veteran to provide 
additional information regarding any evidence 
of current or past treatment for any and/or 
all of the disabilities at issue, and should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (2000).  Specifically, he 
should be asked to provide the complete name 
and address of any and all physicians, both 
privately and within the VA system, who have 
treated him throughout the years for any 
claimed disability.  The veteran should be 
given a reasonable opportunity to respond to 
the RO's communications, and any additional 
evidence received should be associated with 
the claims folder. 

The RO should again request that the 
appellant provide additional specific 
information to facilitate verification of his 
alleged stressors, to include dates, times, 
names, units and assignments.  Thereafter, 
the RO should determine whether the veteran 
had combat service with the enemy, and 
whether any alleged stressor is related to 
that combat.

4.  The RO should schedule the appellant for 
examination(s) by appropriate medical 
personnel, to determine the nature and 
etiology of any disability with respect to 
his claims for service connection for low 
back and generalized musculoskeletal pain 
disability, headaches, a sleep disorder, and 
a gastrointestinal disorder, to include as 
due to an undiagnosed illness.  The 
examiner(s) must be provided with the 
appellant's claims folder for review prior to 
conducting the examination(s).  The 
examination report(s) should clearly reflect 
whether a review of the claims folder was 
performed.  All necessary tests and studies 
should be performed, and all clinical 
manifestations should be reported in detail.  
Based on a review of all medical 
documentation and history on file, including 
the service medical records, the examiner(s) 
should provide well-reasoned opinions as to 
the likelihood that the veteran now has low 
back and generalized musculoskeletal pain 
disability, headaches, a sleep disorder, and 
a gastrointestinal disorder as the result of 
identified pathology, or active service, to 
include his Gulf War service.  The 
examination report(s) should set forth in a 
clear, comprehensive, and legible manner all 
pertinent findings, and should include 
complete rationale for the opinions 
expressed.  

5.  Subsequent thereto, the appellant 
should be scheduled for a special VA 
examination to be conducted by a VA 
psychiatrist who has not previously 
examined him, to determine the nature and 
etiology of any and all psychiatric 
disability now indicated.  All necessary 
tests and studies, including psychological 
testing, should be performed, and all 
clinical manifestations should be reported 
in detail.  The RO must furnish the 
examiner with a complete and accurate 
account of the stressor or stressors that 
it has determined are established by the 
record, and the examiner must be 
instructed that only the event(s) as 
confirmed by the record may be considered 
for the purpose of determining whether an 
inservice stressor(s) was severe enough to 
have caused the current psychiatric 
symptoms, and whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied by the inservice 
stressor(s).  The examiner must be 
provided with the appellant's claims 
folder for review prior to conducting the 
examination.  In addition, the examiner is 
requested to provide an opinion as to 
whether the veteran's psychiatric symptoms 
are unequivocally the result of PTSD, or 
are the result of some other psychiatric 
disability.  Based on a review of all 
medical documentation and history on file, 
including the service medical records, the 
examiner should, 1) discuss and reconcile 
the prior opinions and findings which have 
been rendered with respect to any and all 
psychiatric disability now indicated, and 
2) provide an opinion as to whether any 
current psychiatric condition was 
initially manifested in service, or is at 
least as likely as not etiologically 
related to service or to inservice events.  
The diagnoses rendered should conform to 
the psychiatric nomenclature and 
diagnostic criteria contained in DSM-IV.  
The examination report should set forth in 
a clear, comprehensive, and legible manner 
all pertinent findings, and should include 
complete rationale for the opinions 
expressed.  The examination report should 
clearly reflect whether a review of the 
claims folder was performed.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination reports do not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinions requested, the reports 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2000). 

7.  The appellant should be given adequate 
notice of the examinations, to include 
advising him of the consequences of his 
failure to report.  If he fails to appear for 
the examinations, this fact should be noted 
in the claims folder and a copy of the 
examination notification or refusal to report 
notice, whichever is applicable, should be 
obtained by the RO and associated with the 
claims folder.  

8.  Following completion of the requested 
development, the agency of original 
jurisdiction should again consider the 
appellant's claims and determine whether or 
not they may be granted.  If action remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration.

No action is required by the veteran until he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



